315 So. 2d 516 (1975)
I. Stanton HUDMON, M.D., Appellant,
v.
M. Lee MARTIN, Appellee.
No. X-214.
District Court of Appeal of Florida, First District.
June 30, 1975.
*517 William M. Howell, of Howell, Kirby, Montgomery, D'Aiuto & Dean, Jacksonville, for appellant.
James T. Terrell, of Brown, Terrell & Williams, and A. Graham Allen, of Freeman, Richardson, Watson, Slade, McCarthy & Kelly, Jacksonville, for appellee.
MILLS, Judge.
Martin, appellee-plaintiff, sued Dr. Hudmon, appellant-defendant, for damages alleging that Mundy, a scrub nurse, an agent, employee or borrowed servant of the doctor, while assisting the doctor in an operation, negligently filled a syringe with an improper solution which was administered by the doctor to Martin, resulting in his injury. Dr. Hudman denied all of Martin's allegations, specifically that Mundy was his agent, employee or borrowed servant. Martin moved for partial summary judgment on liability, and the trial court enterd a partial summary judgment for him. From the judgment, Dr. Hudmon takes this interlocutory appeal. The sole issue here is whether the deposition testimony of Dr. Hudmon supports the trial court's finding that as a matter of law Mundy was a borrowed servant of Dr. Hudmon.
The substance of Dr. Hudmon's deposition testimony is that a scrub nurse, such as Mundy, assisting in the type operation planned, required at least some minimal education, training and skill in filling a syringe with the solution called for by the doctor. While preparing Martin for immediate surgery, the doctor ordered Mundy to fill a syringe with a certain proper solution. Mundy filled the syringe with an improper solution, other than ordered, which the doctor administered to Martin causing complications which made it necessary to cancel the operation and resulting in injury to Martin. Mundy, an employee of the hospital in whose operating room the above events took place, was assigned by the hospital to assist Dr. Hudmon in the operation.
A nurse employed by a hospital, but assigned to assist a doctor in performance of an operation, whose duties involve professional knowledge, skill and experience, is under the control of the doctor, and is a borrowed servant for whose negligent acts the doctor is responsible. Buzan v. Mercy Hospital, Inc., 203 So. 2d 11 (Fla.App. 1967); 29 A.L.R. 3d 1075.
Based upon the facts submitted to the trial court and the law applicable thereto, the trial court properly found as a matter of law that Mundy was a borrowed servant of Dr. Hudmon and correctly rendered partial summary judgment in favor of Martin.
The interlocutory appeal is dismissed.
BOYER, Acting C.J., and JOHNSON, J., concur.